*510—0-
Opinión disidente emitida por el
Juez Asociado Señor Martín.
El Art. 13 de la Ley que crea el Negociado de Investigaciones Especiales del Departamento de Justicia (N.I.E.)(1) dispone que:
Toda información bajo la custodia del Negociado estará clasificada en categorías de confidencialidad, por un término de treinta (30) años, estableciéndose como mínimo la cate-goría de “confidencialidad”. Sólo el Director con la aproba-ción del Secretario o el Gobernador, podrá autorizar la divulgación de información relacionada con el funcionamien-to, operación o actividades de este Negociado. Cualquier empleado, funcionario u oficial o persona que por descuido u omisión, o deliberadamente, ofreciere información, diere a la publicidad o públicamente comentare cualquier acción, acti-vidad, investigación o acto oficial de este Negociado, será culpable de delito grave y convicto que fuere se le impondrá pena de reclusión por un término mínimo de dos (2) años y máximo de cinco (5) años.
El Tribunal declara hoy inconstitucional de su faz el citado Art. 13 por el fundamento de que es impermisi-blemente amplio y vago. Disiento de este dictamen por entender que constituye una aplicación incorrecta e inne-cesaria de la doctrina de inconstitucionalidad de una ley por ser excesivamente amplia o vaga. Al dejar al N.I.E. sin la facultad que le concedió la Asamblea Legislativa de mantener la confidencialidad de la información bajo su custodia, el Tribunal curiosamente reconoce que hay circunstancias en las que la confidencialidad estaría justi-ficada. Procede el Tribunal entonces a llenar el vacío resultante, sustituyendo el invalidado concepto legislativa de confidencialidad por unos criterios de confidencialidad de creación judicial. Bajo las circunstancias de este caso no era necesario, ni constitucionalmente requerido, llegar a ese resultado.
*511En primer lugar, de acuerdo a la ley que crea el N.I.E. esta es una unidad especializada con el encargo de investigar esencialmente dos tipos de actividades: 1) aque-llas relacionadas con el “crimen organizado”, y 2) las llamadas “delictivas” que puedan afectar al gobierno, la propiedad o a los funcionarios públicos y la seguridad del Estado.
Comoquiera que los hechos ante nuestra consideración están vinculados a cierta información proveniente del segundo grupo de actividades de investigación, i.e. las delictivas, debemos circunscribirnos a examinar la aplica-ción del Art. 13, supra, sobre las investigaciones referentes a dichas actividades. No es prudente, pues, extender el dictamen de inconstitucionalidad del Art. 13, supra, hasta incluir su aplicación sobre cualesquiera investigaciones que pudieren estar relacionadas con las actividades rela-cionadas con el crimen organizado.
En segundo lugar, la facultad que el Art. 13 concede a sus administradores para decidir si mantienen la confi-dencialidad(2) de determinada información o permiten su divulgación no está carente de criterios limitativos. La Ley Núm. 38, supra, dispone en su Art. 4 (3 L.P.R.A. see. 138c):
Los poderes y funciones señalados en [esta Ley] se ejercerán con la mayor prudencia y mesura y dentro de los límites razonables y estrictamente necesarios conforme los fines que se persiguen con la creación del Negociado de Investigaciones Especiales.
Presumiendo, para fines de argumentación, que existe un derecho constitucional a tener acceso a información en manos del gobierno, las doctrinas que aconsejan ejercer con prudencia la facultad de interpretar y examinar la validez *512constitucional de las leyes (3) nos obligan a interpretar estos criterios estatutarios a la luz de los estándares constitu-cionales aplicables, para así salvar la constitucionalidad del estatuto. (4) De no ser esto posible, procedería examinar si lo que resulta ser contrario a la Constitución es la aplicación de la ley a los hechos específicos y a las partes que están ante el Tribunal. (5)
En el presente caso el tribunal de instancia no examinó la determinación del funcionario administrativo de no permitir el acceso a la información solicitada por los demandantes, a la luz de los criterios estatutarios del Art. 4. Tampoco se planteó directamente la inconstitucionalidad *513del Art. 13, por lo que no tuvo el Estado la oportunidad de señalar y probar específicamente los intereses que pudie-ran justificar que se mantuviese la confidencialidad de cada una de las piezas de información en controversia, aun por encima de los derechos constitucionales que pudieran tener los demandantes.
Precisaría devolver el caso al tribunal de instancia para que una vez haga un examen en cámara, y en ausencia de las partes, de las piezas de información concernidas, si lo considerare necesario, (6) determine si la facultad de per-mitir o impedir la divulgación de información ha sido ejercida con prudencia y mesura, a tenor con los criterios estatutarios de necesidad y razonabilidad conforme a los propósitos enumerados en la ley. Art. 4, Ley Núm. 38, supra. Si en efecto determinase que aun bajo estos criterios el acceso a cierta información puede ser restrin-gido, deberá determinar si dicha restricción es constitucio-nalmente permisible, atendiendo las circunstancias y cri-terios pertinentes.
Por las razones expuestas devolvería el caso al tribunal de instancia para la continuación de los procedimientos en la forma y manera expuesta precedentemente.

 Ley Núm. 38 de 13 de julio de 1978 (3 L.P.R.A. sec. 138Z).


 Aunque la ley permite clasificar la información en diversas “categorías de confidencialidad”, para efectos de los demandantes, la categoría de mínima confidencialidad permitida —la de “confidencialidad”— es la pertinente, pues es suficiente para impedirles el acceso a la información.


 Véanse Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 278 (1978); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); Pueblo ex rel. M. G. G., 99 D.P.R. 925, 927 (1917); E.L.A. v. Aguayo, 80 D.P.R. 552, 595-596 (1958).


Negrón Soto v. Gobernador, 110 D.P.R. 664 (1981); Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979), escolio 1; Martínez v. Tribunal Superior, 81 D.P.R. 945, 953 (1960); E.L.A. v. Aguayo, 80 D.P.R. 552, 596 (1958); Pueblo v. Mantilla, 71 D.P.R. 36 (1950).


 En Bates v. State Bar of Arizona, supra, el Tribunal Supremo de Estados Unidos señaló que “[la doctrina de inconstitucionalidad de la faz de una ley por ser excesivamente amplia] ha sido descrita por esta Corte como ‘medicina fuerte’ que ‘ha sido empleada como último recurso’, Broadrick v. Oklahoma, 413 U.S. a la pág. 613”. Según el propio caso de Bates y según Lawrence H. Tribe, American Constitutional Law, Mineóla, New York, The Foundation Press, Inc., 1978, Secs. 12-24 y 12-25, la doctrina se aplica cuando no es posible hacer valer el mandato constitucional mediante una adjudicación caso a caso limitada a los hechos y las partes ante el Tribunal, porque la ley en su amplitud produce un efecto paralizante que inhibe conducta o actividad constitucionalmente protegi-da, lo cual impide que los tribunales intervengan para reconocer dicha' protección a menos que los afectados se sobrepongan al efecto paralizante y pretendan realizar la actividad protegida. En esas circunstancias se hace necesario que el Tribunal elimine el efecto paralizante, invalidando la ley y extendiendo así la protección constitucional a personas que no están ante sí. El Art. 13 no produce efecto paralizante alguno. Nada impide que las personas que crean tener derecho constitucional a acceso a información que el N.I.E. mantiene en confidencialidad al amparo del Art. 13, acudan a los tribunales a alegar ese derecho.
La doctrina de vaguedad, bajo la cual se invalidan leyes que producen el efecto paralizante porque no son claras en cuanto a cuál es la actividad restringida y cuál es la permitida, Tribe, supra, Sec. 12-28, tampoco es de aplicación en este caso.


E1 que la ley disponga que sólo el Director del Negociado, con la aprobación del Secretario de Justicia o del Gobernador, puede autorizar la divulgación de información, no puede operar para impedir que los tribunales ejerzan su función de examinar si la determinación de los administradores ha cumplido con los mandatos estatutarios y constitucionales. “Bajo nuestro sistema constitucional la Asamblea Legislativa no puede impedir directa o indirecta-mente, que los tribunales de justicia ejerzan sus facultades revisoras, en casos en que se ha actuado, o puede actuarse, por las agencias administrativas en forma contraria a imperativos preceptos constitucionales.” Hernández Montero v. Cuevas, Director, 88 D.P.R. 785, 803 (1963). Para poder ejercitar cabalmente su función, es menester que el tribunal pueda examinar, si es necesario, aquellas piezas de información sobre las que se reclama la necesidad e interés de mantener la confidencialidad. Cf. United States v. Nixon, 418 U.S. 683 (1973), en donde se sostuvo la precedencia de un examen in camera de documentos presidenciales por sobre una alegación de privilegio o inmunidad presidencial, “en ausencia de una alegación de la necesidad de proteger secretos militares, diplomáticos o de seguridad nacional”, pág. 706.